DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


	(a)	Claims 1, 6, 10, 11, 12 & 15 discloses wherein the electronic storage device configures the user to perform various operations.
	(b)	Claim 20 discloses wherein the server configures the respective smartphone to perform various operations. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	(a)	Fig. 1, User Device 110, Paragraph 0019
	(b)	Fig. 1, Server 114, Paragraph 0007 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 20160224524 A1 hereinafter, Kay ‘524) in combination with Conners (US 20180160259 A1 hereinafter, Connors ‘259).
Regarding claim 1; Kay ‘524 discloses a system (Fig. 2, System 200) 
for assisting communication through predictive speech (i.e. As illustrated in Fig. 2, a phrase prediction system 162a can operate on various computing devices, such as a computer 210, mobile device 220 and etc. and other devices capable of receiving user inputs. Paragraph 0031)
comprising: 
a user device (Fig. 8, Mobile Device 801) 
comprising a display (Fig. 1, Display 130)
 a database (Fig. 1, Data Memory 170) 
comprising words, phrases, and images, wherein each of the words, phrases, and images are associated with one or more context cues (i.e. Data memory 170 also includes, in accordance with various implementations, one or more language models 171. A language model 171 includes, e.g., a data structure (e.g., a list, array, table, 
and an electronic storage device (Fig. 1, Memory 150) 
comprising software instructions (i.e. The memory 150 includes program memory 160 that contains all programs and software, such as an operating system 161, language system 162, and any other application programs 163. Paragraph 0025) 
which when executed by a processor (i.e. Aspects of the system are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer, Paragraph 0029),
configure the user device to:
 determine user context (i.e. The language system 162 includes components such as a phrase prediction system 162a for collecting phrases in context and suggesting phrases as described herein. Paragraph 0026);
display a number of possible initial phrases (i.e. The language system 162 can also generate graphical user interface screens (e.g., on display 130) that allow for interaction with a user of the language system 162 and/or the phrase prediction system 162a. Paragraph 0026)
monitor for user input selecting one of the number of initial phrases (Fig. 4, Step 401 i.e. In step 401, the system monitors interfaces being presented to the user and identifies an opportunity to suggest a phrase in an active input field on a user device, e.g., in a text entry box, an email message, an SMS message, or other area or application in which the user can enter text. Paragraph 0041); 
display, at the user device, the selected initial phrase at a text field (Fig. 4, Step 407 i.e. In step 407, the system displays phrase suggestions for user selection. Paragraph 0041); 
query the database for words, phrases, or images associated with a context cue matching the determined user context (i.e. In step 404, the system compares the context information for the active input field with saved context information from the saved phrase context data structure. Paragraph 0042); 
display the returned words, phrases, or images at a predictive field at the user device (i.e. The language system 162 can also generate graphical user interface screens (e.g., on display 130) that allow for interaction with a user of the language system 162 and/or the phrase prediction system 162a. Paragraph 0026);
(Fig. 4, Step 401 i.e. In step 401, the system monitors interfaces being presented to the user and identifies an opportunity to suggest a phrase in an active input field on a user device, e.g., in a text entry box, an email message, an SMS message, or other area or application in which the user can enter text. Paragraph 0041); 
update the displayed text field to input the selected words, phrases, or images (i.e. As the user enters text, the system continues to evaluate candidate phrases in context and updates the suggested phrases so that matching phrases remain or become available. Paragraph 0057).
Connors ‘259 does not expressly disclose audibly transmitting the words, phrases, or literal equivalents of the images in the displayed text.
Connors ‘259 discloses audibly transmitting the words, phrases, or literal equivalents of the images in the displayed text (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a "hit me" button that allows the user to selectively decide when to receive a current location update. Paragraph 0021).
Kay ‘524 and Connors ‘259 are combinable because they are from same field of endeavor of speech systems (Connors ‘259 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kay ‘524 by adding audibly transmitting the words, phrases, or literal equivalents of the images in the displayed text as taught by Connors ‘259. The motivation for doing so would have been advantageous because having the ability to audibly transfer data would be beneficial to special needs individuals such as the blind. Therefore, it would have been obvious to combine Kay ‘524 with Connors ‘259 to obtain the invention as specified.

Regarding claim 2; Kay ‘524 discloses wherein: the context cues comprise other words, phrases, or images commonly used by the user such that words, phrases, or images selected more (i.e. The language system 162 can also generate graphical user interface screens (e.g., on display 130) that allow for interaction with a user of the language system 162 and/or the phrase prediction system 162a. In some implementations, the interface screens allow a user of the computing device to set preferences, modify stored phrases, select phrase suggestions, and/or otherwise receive or convey information between the user and the system on the device. Paragraph 0026)

Regarding claim 3; Kay ‘524 discloses wherein: the context cues comprise one or more complete sentences such that the words, phrases, or images displayed at the predictive field form partial or complete sentences when added to the words displayed in the text field (i.e. The selection dialog box 704 lists recommended phrases and allows the user to select a desired phrase to use. In some implementations, the system displays one or more phrases (e.g., three phrase suggestions) or beginnings of phrases on the screen of a device near where the user is entering text. Paragraph 0062).

Regarding claim 4; Kay ‘524 discloses wherein: the database is located at user device (i.e. Fig. 1, Shows wherein Data Memory is located at the User Device.);
the user device is selected from the group consisting of: a smartphone and a tablet (Fig. 8, Mobile Device 801 i.e. Fig. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems (e.g., mobile devices such as smartphones or tablets, Paragraph 0024); 
and the user device comprises speaker (Fig. 1, Speaker 140), wherein said audio transmission is made by way of said speakers (i.e. A speaker 140 is also coupled to the processor so that any appropriate auditory signals can be passed on to the user as guidance).

Regarding claim 5; Kay ‘524 discloses wherein: the context cues comprise one or more locations (i.e. The computing system 100 can also include various device components 180 such as sensors (e.g., GPS or other location determination sensors. Paragraph 0024);
and the user context is a location (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the 

Regarding claim 6; Kay ‘524 discloses wherein: the context cues comprise one or more times of day (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data).  Paragraph 0020);
and the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to determine the time of day, wherein the user context is the determined time of day (i.e. the disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data). The system uses the received context to identify, rank, and suggest phrases associated with a similar or matching context. In addition, the system updates or modifies the matching phrases as the context changes (e.g., as the user enters text). Paragraph 0020).
Regarding claim 10; Connors ‘259 discloses wherein: the context cues comprise one or more user identities; (i.e. Server 12 can assume that a selection of any of the icons to be a request by the selecting user to have the selected icon identified. Paragraph 0082)
and the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to: determine the identity of the user, wherein the user context is the user identity (i.e. Server 12 identifies the selected icon by displaying the icon user's cdd number, or if the requesting user has a contact name for the cdd number, the contact name is displayed. Paragraph 0082)
and store, at the database, the words, phrases, images, and sentences selected for audible transmission by the user such that each word, phrase, image, and sentence is associated with the user as a context cue (i.e. The route opens under the installed software, which operates with the global positioning system ("GPS") of the recipient's smart phone to track the position of the smart phone and update the recipient's position along the route 

Regarding claim 11; Kay ‘524 discloses a microphone (Fig. 1, Microphone 141) associated with the user device, wherein the context cues comprise other words, phrases, or images, and wherein the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to monitor, by way of the microphone, for words, phrases, and sentences spoken by others, and wherein the user context is the words, phrases, and sentences spoken by others (Fig. 4, Step 401 i.e. In step 401, the system monitors interfaces being presented to the user and identifies an opportunity to suggest a phrase in an active input field on a user device, e.g., in a text entry box, an email message, an SMS message, or other area or application in which the user can enter text. Paragraph 0041);

Regarding claim 12; Connors ‘259 discloses wherein: the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to: determine the location of the user device (i.e. The system automatically detects the sender's (and possibly the receiver's location). Paragraph 0013)
and store, at the database, the words, phrases, images, and sentences selected for audible transmission by the user such that each word, phrase, image, and sentence is associated with the determined location of the user device as a context cue (i.e. All of the options discussed herein for timing out the route and/or application software, storing the route, and providing a return route to the receiver are applicable to this fourth implementation. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraphs 0018 & 0021).
Regarding claim 13; Kay ‘524 discloses wherein: the user input is received by way of a keyboard (Fig. 8, Keyboard) displayed at the user device or direct physical touch of the words, phrases, or images displayed within a predictive field located above the displayed keyboard (Fig. 8, Keyboard 

Regarding claim 14; Connors ‘259 discloses wherein: said words, phrases, or literal equivalents of said images are audibly transmitted automatically upon selection of said words, phrases, or images (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraph 0021) 


Regarding claim 15; Connors ‘259 discloses wherein: the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to: monitor for user input selecting an audio transmission button (i.e. A selectable button to be displayed on the display device, wherein when selected by the user the button is configured to initiate an audible route instruction using the user's current location to be provided by the speaker. It is contemplated at diamond 268 for processing 14, memory 16 and associated software of server 12 to monitor whether the receiver has launched or opened the route. See Abstract & Paragraphs 0021 & 0121);
and upon receipt of user input indicating the selection of the audio transmission button, audibly transmit the all of the word, phrases, or literal equivalents of the images displayed within the text field (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraph 0021).

Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 1. Therefore, claim 16 is rejected on the same grounds as claim 1. 

Regarding claim 17; Kay ‘524 discloses wherein: the context cues comprise locations (i.e. The computing system 100 can also include various device components 180 such as sensors (e.g., GPS or other location determination sensors. Paragraph 0024);
 the user's determined context is a location of the user device (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location.) Paragraph 0020).
and the context cues comprise times of day (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data).  Paragraph 0020);
and the user's determined context is a time of day as determined at the user device (i.e. the disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data). The system uses the received context to identify, rank, and suggest phrases associated with a similar or matching context. In addition, the system updates or modifies the matching phrases as the context changes (e.g., as the user enters text). Paragraph 0020).

Regarding claim 18; Connors ‘259 discloses wherein: said words, phrases, or literal equivalents of said images are audibly transmitted automatically upon selection of said words, phrases, or images (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraph 0021).

Regarding claim 19; Kay ‘524 discloses wherein: the context cues comprise words, phrases, and images previously selected by the user (i.e. The disclosed system provides context-based text input 
and the user's determined context is previously selected words, phrases, and images (i.e. The disclosed system provides context-based text input that uses phrases previously entered by the user in similar contexts to provide meaningful phrase suggestions, as well as phrase completion suggestions taking into account already-entered text (e.g., words and/or letters to the left of the insertion point, for a left-to-right language) that the suggested phrases can complete and/or replace. Paragraph 0019).

Regarding claim 20; Kay ‘524 discloses a system (Fig. 2, System 200) for assisting communication through predictive speech (i.e. As illustrated in Fig. 2, a phrase prediction system 162a can operate on various computing devices, such as a computer 210, mobile device 220 and etc. and other devices capable of receiving user inputs. Paragraph 0031)
comprising: 
a number of smartphones each associated with a respective user (i.e. Fig. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems (e.g., mobile devices such as smartphones or tablets, wearable devices such as smartwatches, computers such as personal computers or laptops, servers or other multi-user platforms. Paragraph 0024)
and each comprising a touch-sensitive display and a speaker (i.e. Examples of an input component 120 include a keyboard, a pointing device (such as a mouse, joystick, dial, or eye tracking device), and a touchscreen 125 that provides input to the processor 110 notifying it of contact events when the touchscreen is touched by a user. Paragraph 0024); 
a database (Fig. 1, Data Memory 170) 
comprising words, phrases, and images, wherein each of the words, phrases, and images are associated with user identities, times of day, locations, and other words, phrases, and images (i.e. Data memory 170 also includes, in accordance with various implementations, one or more language models 171. A language model 171 includes, e.g., a data structure (e.g., a list, array, table, or hash map) for words and/or n-grams (sets of n words, such as three -word trigrams) based on general or individual user language use. In accordance with various implementations, data memory 170 also includes a phrase data structure 172. Paragraph 0027)
 (i.e. Aspects of the system are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer, e.g., a mobile device, a server computer, or a personal computer. Paragraph 0029)
 configure the respective smartphone to: determine the location of the smartphone (i.e. The computing system 100 can also include various device components 180 such as sensors (e.g., GPS or other location determination sensors. Paragraph 0024);
determine, at the smartphone, the current time (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data).  Paragraph 0020);
query the database for the most commonly used words, phrases, or images associated with the user identity of the respective smartphone, the location of the respective smartphone, and the current time (i.e. The disclosed system includes receiving context information, e.g., the identity of an active application associated with the input field, the name of an addressee with whom the user is conversing, the content of a message that the user is responding to, or information characterizing the environment of the computing device (e.g., the user's location, speed, time of day, day of the week, or networked device connection data). The system uses the received context to identify, rank, and suggest phrases associated with a similar or matching context. In addition, the system updates or modifies the matching phrases as the context changes (e.g., as the user enters text). Paragraph 0020).
display the retrieved words, phrases, or images within a predictive field at the user device (i.e. The language system 162 can also generate graphical user interface screens (e.g., on display 130) that allow for interaction with a user of the language system 162 and/or the phrase prediction system 162a. Paragraph 0026);
monitor for user input selecting one of the displayed words, phrases, or images displayed within the predictive field (Fig. 4, Step 401 i.e. In step 401, the system monitors interfaces being presented to the user and identifies an opportunity to suggest a phrase in an active input field on a user device, e.g., in a text entry box, an email message, an SMS message, or other area or application in which the user can enter text. Paragraph 0041); 

(i.e. As the user enters text, the system continues to evaluate candidate phrases in context and updates the suggested phrases so that matching phrases remain or become available. Paragraph 0057);
query the database for words, phrases, or images associated with the words, phrases, or images located at the text field (i.e. As the user enters text, the system continues to evaluate candidate phrases in context and updates the suggested phrases so that matching phrases remain or become available. Paragraph 0057);
display the further retrieved words, phrases, or images within the predictive field (i.e. The language system 162 can also generate graphical user interface screens (e.g., on display 130) that allow for interaction with a user of the language system 162 and/or the phrase prediction system 162a. Paragraph 0026);
 monitor for user input selecting one of the further displayed words, phrases, or images displayed within the predictive field (Fig. 4, Step 401 i.e. In step 401, the system monitors interfaces being presented to the user and identifies an opportunity to suggest a phrase in an active input field on a user device, e.g., in a text entry box, an email message, an SMS message, or other area or application in which the user can enter text. Paragraph 0041);
update the text field with the selected further word, phrase, or image (i.e. As the user enters text, the system continues to evaluate candidate phrases in context and updates the suggested phrases so that matching phrases remain or become available. Paragraph 0057);

Connors ‘259 discloses monitoring for user input selecting an audio transmission button (i.e. A selectable button to be displayed on the display device, wherein when selected by the user the button is configured to initiate an audible route instruction using the user's current location to be provided by the speaker. It is contemplated at diamond 268 for processing 14, memory 16 and associated software of server 12 to monitor whether the receiver has launched or opened the route. See Abstract & Paragraphs 0021 & 0121);
upon receipt of user input indicating the selection of the audio transmission button, audibly transmit the words, phrases, and literal equivalents of any images located within the text field by way of the speaker (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraph 0021) ;
(i.e. The route opens under the installed software, which operates with the global positioning system ("GPS") of the recipient's smart phone to track the position of the smart phone and update the recipient's position along the route as the recipient follows the route. All of the options discussed herein for timing out the route and/or application software, storing the route, and providing a return route to the receiver. Paragraphs 0008 & 0014)

monitoring for user input selecting an audio transmission button; upon receipt of user input indicating the selection of the audio transmission button, audibly transmit the words, phrases, and literal equivalents of any images located within the text field by way of the speaker; and updating the database to reflect the user's selection of the audibly transmitted words, phrases, or images and associate the audibly transmitted words, phrases, or images with the location of the smartphone, the current time, and the other words, phrases, or images selected for audible transmission.

Connors ‘259 does not expressly disclose monitoring for user input selecting an audio transmission button; upon receipt of user input indicating the selection of the audio transmission button, audibly transmit the words, phrases, and literal equivalents of any images located within the text field by way of the speaker; and updating the database to reflect the user's selection of the audibly transmitted words, phrases, or images and associate the audibly transmitted words, phrases, or images with the location of the smartphone, the current time, and the other words, phrases, or images selected for audible transmission.
Connors ‘259 discloses audibly transmitting the words, phrases, or literal equivalents of the images in the displayed text (i.e. The route may be communicated graphically, textually or audibly. When 
Kay ‘524 and Connors ‘259 are combinable because they are from same field of endeavor of speech systems (Connors ‘259 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kay ‘524 by adding monitoring for user input selecting an audio transmission button; upon receipt of user input indicating the selection of the audio transmission button, audibly transmit the words, phrases, and literal equivalents of any images located within the text field by way of the speaker; and updating the database to reflect the user's selection of the audibly transmitted words, phrases, or images and associate the audibly transmitted words, phrases, or images with the location of the smartphone, the current time, and the other words, phrases, or images selected for audible transmission as taught by Connors ‘259. The motivation for doing so would have been advantageous because having the ability to monitor the system, would keeps a user updated on the current status and performance of the system. Therefore, it would have been obvious to combine Kay ‘524 with Connors ‘259 to obtain the invention as specified.

4.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kay ‘524 in combinations with Connors ‘259 as applied above, and further in view of Tran (US 20140143064 A1 hereinafter, Tran ‘064).
Regarding claim 7; Kay ‘524 does not expressly disclose wherein one or more peripheral devices, each in electronic communication with the user device, and each configured to track a user measurement selected from the list consisting of: heart rate, respiration rate, and perspiration rate.
(i.e. A heart monitoring system for a person includes one or more wireless nodes forming a wireless network; a wearable sensor having a wireless transceiver adapted to communicate with the one or more wireless nodes; and a software module receiving data from the wireless nodes to detect changes in patient vital signs. Paragraph 0006).
Kay ‘524 and Tran ‘064 are combinable because they are from same field of endeavor of speech systems (Tran ‘064 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kay ‘524 by adding one or more peripheral devices, each in electronic communication with the user device, and each configured to track a user measurement selected from the list consisting of: heart rate, respiration rate, and perspiration rate as taught by Tran ‘064. The motivation for doing so would have been advantageous because there is a need for the effective, efficient, and safe delivery of healthcare which is dependent on the timely identification and treatment of a patient condition. Failure to rescue patients in the early stage of physiological deterioration can result in permanent organ injury, extended medical treatment, increased recovery time, or death. These avoidable adverse events drive healthcare costs up and quality down. Therefore, it would have been obvious to combine Kay ‘524 with Tran ‘064to obtain the invention as specified.

Regarding claim 8; Tran ‘064 discloses wherein: the context cues comprise one or more moods (i.e. A user's neutral mood may be determined. Paragraph 0109); 
and the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to: retrieve measurements from the one or more (i.e. A system includes a processor; a cellular, WiFi, or Bluetooth transceiver coupled to the processor; an accelerometer or a motion sensor coupled to the processor; and a sensor coupled to the processor to sense mood, wherein text, image, sound, or video is rendered in response to the sensed mood. Paragraph 0004)
and determine the user's mood based on the retrieved measurements, wherein the user context is the determined mood (i.e. In one implementation, a user's neutral mood may be determined by detecting that (1) the brow structure and lips are parallel to the user's shoulder plane of the (parallel to the horizon); (2) the lack of wrinkles around the mouth; (3) the neutral position of the eyelid; and (4) the lack of tension present in the cheeks. Paragraph 0109)

Regarding claim 9; Connors ‘259 discloses wherein: the electronic storage device comprises additional software instructions, which when executed by the processor, configure the processor to store, at the database, the words, phrases, images, and sentences selected for audible transmission by the user such that each word, phrase, image, and sentence is associated with user's mood as a context cue (i.e. The route may be communicated graphically, textually or audibly. When communicated audibly, it is contemplated to provide a “hit me” button that allows the user to selectively decide when to receive a current location update. Paragraph 0021) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677